DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “ smaller by a differential pressure” where “a differential pressure” was previously recited in claim 13 from which it depends. As such it is unclear if this is the same “a differential pressure”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding claim 12 “the turbomachine comprises a turbine wheel which is driven by way of exhaust gas of the internal combustion engine” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,9-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20160195047 to Carter.
As to claim 1, Carter discloses an atmosphere-side suction inlet for air under atmospheric pressure (16); and a feed line (48d,e)  for the operating gas to 
As to claim 2, Carter discloses the rotational direction of the electric generator runs in an opposed manner in the first and second operating types (63, Par 0026,0030-0031).
As to claim 3, Carter discloses the generator  is switched as an electric motor  of the turbomachine  by means of control electronics  in the second operating type (Par 0026, 0030-0031).
As to claim 4, Carter discloses the actuable valve arrangement  comprises a multiway valve (50, Fig 3).
claim 5, Carter discloses the turbomachine (60) comprises precisely one turbomachine wheel (61), the wheel  acting as a turbine or as a compressor (Par 0026) for the operating gas depending on the operating type.
As to claim 9, Carter discloses the drive  is configured as an internal combustion engine (42).
As to claim 10, Carter discloses an exhaust gas turbocharger  is provided in addition to the turbomachine (1).
As to claim 11, (broad interpretation) Carter discloses no further compressor is provided in addition to the turbomachine (the turbomachine has only one compressor 61 as a component of the turbomachine Fig 2).
As to claim 12, Carter discloses the turbomachine (alternative interpretation turbomachine is system of 60 and valve AND 1) comprises a turbine wheel (20) which is driven by way of exhaust gas of the internal combustion engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20160195047 to Carter as applied to claim 1 above in view of US Patent 10526955 to Ehrhard.
As to claim 6, while Carter discloses the use of a radial compressor and radial turbine (Fig 1) and discloses in the figure a radially drawn compressor-turbine (61) it does not expressly state that the turbomachine comprises a turbine of radial design.  At the time of invention, it would have been obvious to one of ordinary skill in the art for Carter to use a compressor-turbine of radial design as Carter teaches that a radial design works for both a compressor and turbine structure, and the figures disclose such a concept for the compressor-turbine. Further such a design is well known in the art such as in Ehrhard (13; Fig 6), and would allow for ease of replication and manufacture while supplying appropriate power consumption and production as desired in the system.
As to claim 7, Carter does not expressly disclose the turbomachine  has stationary guide vanes. 
Ehrhard discloses a compressor-turbine (13) that uses stationary guide vanes (Col 3, Lines 52-64; Col 12, Line 44-51).
Carter to include stationary guide vanes using the teachings of Ehrhard to optimize the flow and power through the compressor-turbine (Ehrhard Col 3, Lines 52-64).
As to claim 8, Carter does not expressly disclose the turbomachine  comprises adjustable guide vanes.
Ehrhard discloses a compressor-turbine (13) that uses adjustable guide vanes (Col 3, Lines 52-64; Col 12, Line 44-51).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Carter to include adjustable guide vanes using the teachings of Ehrhard to optimize the flow and power through the compressor-turbine (Ehrhard Col 3, Lines 52-64).

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20160195047 to Carter as applied to claim 1 above in view of US Publication 20060207253 to Sumser and further in view of US Publication 20020446743 to Moren.
As to claim 13, while Carter discloses reducing pressure in low load by running in turbine mode (Par 0026) it does not expressly disclose the operating pressure in at least one regular operating state is smaller by a differential pressure than the atmospheric pressure.
Sumser discloses how a compressor-turbine can be run in turbine mode in low load to reach subatmospheric pressure (Par 0003).
Moren discloses how suction style engines always run at subatmosphereic intake during low load even if supercharged (Par 0005).
At the time of invention, it would have been obvious to one of ordinary skill in the art to for Carter for the operating pressure in at least one regular operating state is smaller by a differential pressure than the atmospheric pressure using the teachings of Moren and Sumser as Carter is running in a pressure reducing mode as disclosed in low and part loads (Par 0029) where it is known in the art that during such loads a standard engine is run in a subatmospheric intake pressure (Moren), and further that such subatmospheric throttling can be achieved by running a device in a turbine mode, and thus a throttling mode, in the intake (Sumser).
As to claim 14, Carter discloses the operating pressure in a part load range of the drive  is smaller by a differential pressure than the atmospheric pressure (utilizing the teachings as disclosed in the rejection of Claim 13; Par 0026; further during any transition between low and part load there will inherently be some overlap that the subatmospheric pressure will exist from the lower load range into any higher load range until any correction for pressure occurs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746